Title: The American Commissioners to Rocquette, Elsevier and Rocquette, 30 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.


Gentlemen
Paris Decemr 30: 1777
Your Favors of the 1st and 4th Inst. are before us and woud sooner have been replied to, but we were in hopes to have recd. the Samples of Indigo referr’d to in yours of the 1st. They are not arrived. We are not however the less sensible of your Kindness and for the Intelligence given us of the Qualities of Indigo, and at the same time of the price of several Articles of the produce of our Country. Any Service towards increasing the Commerce of America with your Port, you may depend we shall be ever ready to give whenever in our Power. I have the Honor to remain in Behalf of Dr. Franklin and myself Gentlemen Your most Obedient and very humble Servants
Monsr. J Rocquette A Elsivier & Co Rotterdam
